Citation Nr: 0432077	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether a March 4, 1970 rating decision which denied 
entitlement to service connection for a left hip disorder was 
clearly and unmistakably erroneous.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a March 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
veteran's claim for service connection for a right hip 
disorder; and from an April 2003 rating decision by the RO 
which found that no clear and unmistakable error had been 
committed in a prior March 1970 rating decision which denied 
the veteran's claim for service connection for a left hip 
disorder.  The veteran filed timely appeals to these adverse 
determinations.


FINDINGS OF FACT

1.  In a rating decision dated March 4, 1970, the RO denied 
the veteran's claim for service connection for a left hip 
disorder on the basis that the veteran's left hip disorder 
was a pre-existing disorder which was not aggravated in 
service.

2.  The facts as they were known at the time of the RO's 
decision of March 4, 1970 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's decision of March 4, 1970 were correctly 
applied and it has not been shown otherwise.

4.  The veteran's claims file contains no competent medical 
evidence indicating that his current degenerative arthritis 
is due to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The rating decision of March 4, 1970 wherein the RO 
denied service connection for a left hip disorder did not 
contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2003).

2.  The veteran's right hip disorder was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred during such service, and was not proximately 
due to, the result of or aggravated by another service-
connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for service connection for a right 
hip disorder after that date, in June 2001.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Board observes that, as to the veterans' CUE motion, the 
Court has held that the VCAA is not applicable to motions 
alleging CUE in prior VA decisions.  See Livesay v. Principi, 
15 Vet. App. 165 (en banc) (2001) (regarding Board 
decisions); Parker v. Principi, 15 Vet. App. 407 (2002) 
(regarding RO decisions).  

Accordingly, the Board finds that the VCAA is not applicable 
to the veteran's motion as a matter of law, and that re-
adjudication of the veteran's motion is appropriate without 
further action regarding the VCAA.   

Regarding the veteran's service connection claim, in the 
present case, the veteran was provided adequate notice as to 
the evidence needed to substantiate his service connection 
claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in March 2002, in the statement of the case (SOC) 
issued in March 2003, at the time of the veteran's hearing 
before an RO hearing officer in November 2003, in the 
supplemental statement of the case (SSOC) issued in May 2004, 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in January 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, VA 
and private outpatient treatment notes, letters from several 
family members and friends of the veteran, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing held before an RO 
hearing officer in November 2003, and a transcript of his 
testimony has been added to the claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).





I.  Clear and Unmistakable Evidence Motion

The veteran asserts that a March 1970 rating decision denying 
service connection for a left hip disorder contained 
significant errors, and should be reversed on the basis of 
clear and unmistakable error.  He asserts that the RO 
erroneously concluded that a left hip condition preexisted 
service and was not aggravated in service.  He asserts that 
had these errors not been made, his claim would not have been 
denied.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

In addressing whether there was CUE in the March 1970 rating 
decision, the Board observes that prior to February 1990, the 
RO had no specific obligation to include a statement of 
reasons for the decision.  See 38 U.S.C.A. § 5104(b) (West 
2002).  Thus, in order to establish CUE, it must be clear 
from the face of the decision that a particular fact or law 
in a pre-1990 decision was not considered in the RO's 
adjudication of the case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 
58 (1996) [silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record]; see also Crippen v. Brown, 9 
Vet. App. 412 (1996).

The law pertaining to service connection in 1970 essentially 
mirrors the present law.  Generally, in order to establish 
service connection for a disability, the evidence must 
demonstrate the presence of such disability and that it 
resulted from disease or injury incurred in service.  38 
U.S.C. §  331 (1970); 38 C.F.R. § 3.303 (1970).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  See 38 
U.S.C. § 332 (1970); 38 C.F.R. § 3.304(b)(1) & (2) (1970).
 
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increased in disability during such 
service, unless there is a specific finding that the 
increased in disability is due to the natural progress of the 
disease.  The specific finding requirement that an increase 
in disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increased in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions 
and hardships of service.  See 38 U.S.C. § 353 (1970); 38 
C.F.R. § 3.306(a) & (c) (1970). 

The law also provided, in pertinent part, that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency were not disease 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1970).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The only evidence of record at the time of the March 1970 
rating decision consisted of the veteran's service medical 
records.  A review of these records reveals that at the time 
of the veteran's completion of a Report of Medical History, 
completed by the veteran in March 1969 as part of his entry 
onto active duty, the veteran stated that he had had a hip 
operation at age 14.  In the section reserved for the 
physician's summary and elaboration of all pertinent data, 
the examiner noted that the veteran had had an operation at 
age 14 for possible septic arthritis of the left hip, at 
which time he underwent incision and drainage of the area.  
He indicated that there was no residual [deficit?], decreased 
function or "loss of play."

At the time of the veteran's service entrance examination, 
conducted that same day, the examiner noted an operative scar 
over the left hip.  An x-ray of the left hip was recommended 
to "rule out chronic arthritis secondary to septic arthritis 
4 years ago."  A note on this report indicates that an 
orthoconsult of the left hip was "ok," and the veteran was 
determined to be qualified for enlistment.

A July 1969 Medical Board Report indicates that the veteran 
presented with a "complaint of constant left hip pain, 
existing prior to entering the service."  The veteran 
reported that he had developed septic arthritis of the left 
hip joint at age 14.  The veteran reportedly developed a 
secondary infection, systemic, which resulted in a pyogenic 
arthritis of the left hip, resulting in surgery and prolonged 
bed rest.  Evaluation for military duty in March 1969 
resulted in an orthopedic consultation which revealed a full 
range of motion to the left hip with no crepitus and normal 
x-ray evaluation of the left hip.  There was no pathology 
found.

On April 1, 1969, some 10 days after service entrance, the 
veteran was seen in the dispensary following a fall on his 
right hip.  X-ray examination at that time revealed asymmetry 
of the acetabular ridges, with the left being somewhat larger 
than the right.  The veteran was treated symptomatically, and 
continued to limp and have pain.  Therefore, he was sent to 
the Naval Hospital at Camp Pendleton in July 1969.  The 
consultant confirmed the diagnosis of asymmetry of the hips 
and noted distortion of the left acetabulum, secondary to 
septic arthritis of the left hip, existed prior to entry, and 
recommended that the veteran be found unfit for further 
military duty.

At the time of the Medical Board report, x-rays of the 
veteran's left hip revealed distortion of the left femoral 
head with residual arthritis, arthritic change.  The Board 
recommended discharge with the diagnosis of septic arthritis 
with femoral head deformity and acetabulum deformity (existed 
prior to entry), without service aggravation.  The veteran 
was then discharged in August 1969.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

There has been no assertion that the correct facts as they 
were known at the time of the March 1970 RO decision were not 
before the adjudicator.  It is clear that the service medical 
records, which we the only relevant medical records then 
existing, were before the adjudicator.  That evidence 
contains medical findings which could reasonably support a 
denial of service connection.  


Rather, the veteran's disagreement is with how the RO weighed 
or evaluated the evidence that was of record and with the way 
statutory or regulatory provisions extant at the time were 
applied.  He argues that the RO committed CUE when it 
accepted the conclusions of the military Medical Board that 
the veteran did not meet the minimum standards of enlistment 
or induction, even though the March 1969 orthopedic 
examination at service entrance showed normal findings.  He 
also argues that the RO misapplied the VA regulation 
concerning the presumption of soundness at service entrance.  
However, since these types of error are not of the sort that 
is undebatable, but rather constitute arguments with respect 
to how the facts were weighed or evaluated (the veteran's 
first argument) or how the law was applied (the veteran's 
second argument), they are not ipso facto, clear and 
unmistakable.  Fugo, supra.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the heavier burden, and, therefore, the 
March 4, 1970, RO decision did not involve clear and 
unmistakable error, and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400.


II.  Service Connection Claim

The veteran has also claimed entitlement to service 
connection for a right hip disorder, to include as secondary 
to a left hip disorder.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2003).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As indicated above, service connection for a left hip 
disorder has not been established.  As a result, service 
connection for a right hip disorder as secondary to a left 
hip disorder cannot be established.

The Board has also considered whether service connection for 
a right hip disorder is warranted on a direct service 
connection basis.  A review of the veteran's service medical 
records reveals that the only reference to the veteran's 
right hip during service is found in the July 1969 Medical 
Board report, which noted that the veteran was seen in April 
1969 "after a fall involving the right hip."  X-rays at 
that time showed asymmetry of the acetabular ridges, with the 
left being somewhat larger than the right.  He was later sent 
to a consultant, who confirmed the diagnosis of asymmetry of 
the hips and noted distortion of the left acetabulum 
secondary to septic arthritis, which existed prior to entry.  
The veteran was subsequently discharged with a diagnosis of 
septic arthritis with femoral head deformity and acetabulum 
deformity, existed prior to entry without service 
aggravation.  

Post-service VA and private medical evidence indicates 
diagnoses of bilateral hip degenerative arthritis beginning 
in 1996 and continuing to the present.  None of this evidence 
attributes the veteran's right hip arthritis to his 5 months 
of military service in 1969.

Following a review of this evidence, the Board finds no 
evidence to indicate that a right hip disorder was incurred 
in or aggravated by the veteran's military service.  While 
the veteran did experience a fall onto the right hip in April 
1969, following which he sought treatment, no diagnosis of 
any post-traumatic injury to the right hip was rendered at 
that time.  Instead, the only diagnosis was of asymmetry of 
the acetabular ridges of the hips, owing to the fact that the 
left hip ridge was enlarged and was somewhat larger than the 
right.  No right hip symptoms were recorded, and no diagnosis 
of any right hip disorder was rendered. 

The diagnosis of asymmetry of the hips was subsequently 
confirmed by the consultant, with the added finding of 
distortion of the acetabulum of the left hip secondary to 
septic arthritis of the left hip, existed prior to service.  
No right hip disorder was diagnosed. 

Similarly, at the time of the Medical Board x-ray in July 
1969, the only disorder found was distortion of the femoral 
head of the left hip with residual arthritis.  Again, no 
disability of the right hip was noted.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current right hip disorder, first shown by the record in 
1996, is related to his active military service.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his right hip disorder.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
degenerative arthritis of the right hip is related to his 
experience in the military in 1969, some 27 years prior to 
the first post-service diagnosis of a right hip disability, 
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right hip disorder, to include as 
secondary to a left hip disorder.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The claim that there was clear and unmistakable error in a 
March 4, 1970 rating decision denying service connection for 
a left hip disorder is denied.

Service connection for a right hip disorder, to include as 
secondary to a left hip disorder is denied.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



